DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a gaming machine comprising:
	a display system, an audio device, a player input device, and at least one electronic controller operatively coupled to the display system, the audio device, and the player input device and configured to execute instructions related to a game;
	tangible, non-transitory electronically accessible memory coupled to the at least one electronic controller and containing program code executable by the at least one electronic controller for:
	in response to an activation of the gaming machine initiated by an activation input received through a player on the player input device, causing the display system to display conduct of a base game including spinning a plurality of reels having a plurality of symbol locations including base game symbols located on the reels while spinning and after stopping to display a base game result, the base game symbols including single digit numbers including "0" and at least one positive number, double digit numbers including "00" and at least one positive number, and one or more blank symbols with no number;
	stopping the spinning reels to provide a randomly selected base game outcome including a combination of the base game symbols aligned along a payline; and
	awarding a prize for the activation of the gaming machine, the prize including a prize amount defined by concatenating any single digit numbers and any double digit numbers included in the combination of the base game symbols aligned along the payline and ignoring any blank symbols included in the combination of the base game symbols aligned along the payline.	As in the parent patent application, prior art exists that discloses parts of the claimed invention. However, there is no indication in the prior art that it would be obvious to present a game with a plurality of reels including single digit numbers including “0” and at least one positive number, double digit numbers including “00” and at least one positive number, and one or more blank symbols with no number, where prizes are awarded by concatenating single digit numbers and double digit numbers included in the combination of base game symbols and ignoring blank symbols aligned along paylines. This particular method of determining winning outcomes is not known in the prior art and would not be obvious without impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715